DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-12, 31, and 32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-18 of copending Application No. 16/697,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘225 recite a device for coating a therapeutic onto an object where the device comprises a sealable compartment, the compartment having flexible walls and a vaporization source to vaporize the therapeutic agent. The device having flexible walls and having a top that is open meets the container being in the form of a bag. 
The dependent claims read of the claims of the current application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 30 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prikril et al. (EP 2833799).
As to claim 1, Prikril et al. discloses a disposable coating applicator container to apply a therapeutic agent on an object (see 0032, Fig. 5). The coating applicator comprises a sealable container (see 0038 and Fig. 5) where the container has a bottom and upwardly extended walls (see Fig. 5, 0018) and a closure for sealing the device (see Fig. 5 and 0018).  

    PNG
    media_image1.png
    760
    628
    media_image1.png
    Greyscale

The therapeutic agent is positioned within the device compartment (see 0053-0056) and the walls are flexible and the container has a bag structure (see 0038, Fig. 5 and 0018). Prikril et al. discloses a heat source (see 0054). Prikril states the therapeutic (antimicrobial agent) is transferred during the sterilization process (see 0043). The package is placed in a sterilization unit, and the unit is heated (see 0054). The antimicrobial agent is transferred as a vapor (see 00479 ). Prikril states the sterilization unit is heated to an internal temperature therefore there is some form of heat applied to the applicator, the claim does not limit the location of the heat source, therefore an external heat source meets the claim limitations. 

As to claim 2, the therapeutic agent is within a reservoir (carrier) (see 56 of Fig. 3, and 0032). 
As to claim 3, the therapeutic agent can be triclosan and the carrier is a patch (see 0032, 0033) comprising an absorbable polymer (see 0016, 0032).
As to claim 4, the absorbable polymer can be lactic glycolide polymer (see 0016 and 0024). 
As to claims 30, the heat source is external induction and has an external source of energy (see 0054).
As to claim 34, the device is a suture (see 0001). 
As to claim 35, the flexible material is a polymer (See 0038).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-12, 15-16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prikril et al. (EP 2833799) as applied to claim 5 above in view of Dempsey et al. (US 2007/0292305).
The teachings of Prikril et al. as applied to claim 5 are as stated above. 
Prikril et al. fails to teach the device comprises a resistance heater as the heating source as required by claim 6. 
Dempsey et al. discloses a device for coating medical devices such as stents (see abstract). The device comprising a chamber, which can be a lexan box. The chamber comprises a bottom, walls extending and a closure that is capable of sealing the chamber (see 0034). The lexan boxes are disposable and has a structure of a bag (see Fig. 1, claims 1, 2, 8 and 0034-0038). The walls are formed of a flexible material (see 0034). Dempsey et al. discloses the device can be used to sterilize the medical device. Dempsey et al. discloses a heating device (see 20 of Fig. and 0035). Dempsey et al. further teaches the device is used to maintain the constant temperature within the chamber since the efficacy of the sterilizer depends on temperature (See 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prikril to include the heating system disclosed by Dempsey et al. One would have been motivated to do so since both are directed to sterilizing medical device in packages while Dempsey et al. discloses the use of the external heating in order to provide a constant temperature which in turn affects the effectiveness of the sterilization. 
As to claim 7, Dempsey shows the carrier is adjacent to the heater (See Fig. 1). 
As to claims 8-9, the heater can be disposed within the container or the device compartment (see Fig. 1 of Dempsey). 
As to claim 10, Dempsey further teaches the heater can be outside of the container (See Fig. 1).
As to claim 11-12, it is implied that the heater has a power source. 
As to claims 15-16, 18-19, the container can have a vapor circulating pump (see 0036). The pump is in communication with the therapeutic agent (see 0015). The device can have a gas circulating pump (See 0036) and is configured to apply pressure and vacuum via a check valve system. 
As to claims 20-21, the device has a supply cannula in communication with the device compartment( see Fig. 1, 0036 or 0038 of Dempsey). The supply and intake cannula have a plurality of apertures spaced evenly to evenly draw gas (See Fig. 1).
As to claims 22-23, Dempsey discloses a recirculating fan that is powered (See 0036,0038) and a microprocessor used to control the fan (See 0042, computer 34). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prikril et al. (EP 2833799) in view of Dempsey et al. (US 2007/0292305) as applied to claim 12 above further in view of Chen (CN203647752).
The teachings of Prikril et al. and Dempsey et al. as applied to claim 12 are as stated above. 
Prikril et al. and Dempsey et al. fail to teach the power source is a battery as required by claim 13. 
Chen discloses a sterilizing chamber for medical devices that uses a solar batter to supply power for infrared heating (see abstract). 
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the process of Prikril et al. in view of Dempsey et al. to include the battery as a power source  of Chen. One would have been motivated to do since both are directed to sterilizing medical devices using a heating source while Chen discloses an operable source of power for heating during sterilization. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prikril et al. (EP 2833799) in view of Dempsey et al. (US 2007/0292305) as applied to claim 5 above further in view of Beane et al. (US 2002/0022762). 	
The teachings of Prikril et al. and Dempsey et al. as applied to claim 12 are as stated above. 
Prikril et al. and Dempsey et al. fail to teach the heating using a chemical heat pack as required by claim 14. 
	Beane discloses the use of an exothermic chemical heating pad during sterilization. Beane states the use of the chemical heating pad eliminates the need for an external power source (see 0021). Beane further states it provides sufficient heat for a sufficient amount of time (See 0021). 
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the process of Prikril et al. in view of Dempsey et al. to include the chemical heating pad as the heat source. One would have been motivated to do since both are directed to sterilizing medical devices using a heating source while Beane offers an alternate heating source that is capable of heating without the need of external power. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prikril et al. (EP 2833799) in view of Dempsey et al. (US 2007/0292305) as applied to claim 16 further in view of Simizu et al. (US 4940542)
The teachings of Prikril et al. and Dempsey et al. as applied to claim 16 are as stated above. 
Prikril et al. and Dempsey et al. fail to the use of a hand-operated, bulb or bellows type of pumps as required by claim 17.
Simizu et al. discloses a process of sterilizing where pressurized gas is supplied using a bulb air pump, bellows type air pump, reciprocating cylinder or bomb gas spray (see col. 17, lines 52-55). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Prikril et al. and Dempsey et al. to include the gas pressure device as taught by Simizu et al. One would have been motivated to do so since both are directed to providing pressurized gas within a sterilization system where Simizu discloses alternative methods of providing the gas such as the claimed pump types. 
Response to Arguments
Applicant's arguments filed 05/03/2022 regarding the rejection of claim 1 over Prikil et al.  have been fully considered but they are not persuasive. Applicant argues the prior art of Prikril et al. recites heating the unit but fails to disclose a heating source as required by now amended claim 1 (previously claim 5). As stated in the rejection above, Prikril et al. discloses heating the therapeutic agent during the sterilization process to provide the agent in vapor form to be transferred to the medical device. Prikril et al. states the sterilization unit is heated which would require some form of heating source is used on the unit.  The claim does not restrict the claim to an internal heating source which means the heating source can be external to the unit. For this reason, the heating of the sterilization source in Prikril et al. meets the heating source limitation.
Applicant’s arguments, see page 9, filed 06/09/2022, with respect to the rejection of claim 25 have been fully considered and are persuasive.  The rejection of claim 25 has been withdrawn. Prikril et al. fails to teach a liquid agent and an atomizer as claimed. 
Allowable Subject Matter
Claims 25-29 are allowed.
Claims 13, 24 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 25-29, the prior art of Panagiotou et al. (US 6143370, cited in IDS dated 05/03/2022) discloses an apparatus for atomizing a therapeutic agent comprising a chamber and an atomizer. Panagiotou et al. fails to disclose the chamber comprises flexible material in the form of a bag structure as claimed. Prikril et al. discloses vaporizing a therapeutic agent to treat medical device but fails to teach or suggest the device has an atomizer that atomizes the therapeutic agent as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715

/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715